Citation Nr: 1430768	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for nerves and depression.

2.  Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for a bilateral knee disorder.

4. Entitlement to service connection for residuals of frostbite of the bilateral toes.

5. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbar spine disorder.

6. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a lumbar spine condition, nerves/depression, a bilateral knee condition, and frostbite of the toes.  

In May 2012, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Acting Veterans Law Judge.

With regard to the Veteran's claim to reopen, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a low back disorder, a bilateral knee disorder, residuals of frostbite of the bilateral toes, and nerves and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1987 RO rating decision denied the Veteran's claims of service connection for a low back condition and for a right knee condition, essentially based on the fact that he did not report for the scheduled VA.  The Veteran did not appeal this decision and it became final.
 
2.  Evidence was received since the RO's November 1987 rating decision that is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims for service connection for a low back condition and a right knee condition.


CONCLUSIONS OF LAW

1.  The November 1987 RO rating decision, which denied service connection for a low back condition and for a right knee condition is the last final disallowance of those claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013). 

2.  Evidence received since the November 1987 RO rating decision is new and material as to the request to reopen the claim for service connection for a low back condition and for a right knee condition; thus, these claims for service connection are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board has considered the VCAA with regard to the matter on appeal but finds that, given the favorable action taken below, no further analysis of the development of this claim is necessary at this time.

II. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

A November 1987 RO rating decision denied the Veteran's claims of service connection for a low back condition and for a right knee condition, essentially based on the fact that he did not report for the scheduled VA.  The Veteran did not appeal this decision and it became final.  

The evidence of record at the time of the November 1987 RO rating decision included service medical records and the Veteran's formal claim for service connection, in which he reported his disabilities as right knee and lower back, and indicated that both began in November 1980.  Service medical records showed that in August 1969 the Veteran was seen after he had fallen a week prior and hit his back in the lumbar region.  He reported he had done "well until two days later when he noted [the] onset of sharp, non-radiating pains in [the] lumbar region."  An x-ray showed no fracture and no dislocation and the impression appears to be "soft tissue contusion," although it is unclear if the last word is actually "contusion."  Bedrest and Valium were prescribed.  On a report of medical history, prepared in January 1970 in conjunction with the Veteran's separation from service, he responded "yes" to the question of whether he had or ever had back trouble of any kind.  His separation examination revealed a normal clinical examination of the spine.  

Evidence received since the November 1987 decision consists of post-service VA treatment records, private treatment records, VA examination reports, and statements and testimony from the Veteran and his wife.  Review of the VA and private treatment records reflect that the Veteran was diagnosed with right knee arthritis, lumbar degenerative disc, and lumbar strain.  Further, the Veteran testified that he injured both his low back and right knee during active service, and had problems with both his low back and his right knee since then.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In reviewing the evidence of record since November 1987, the Board concludes that the VA and private treatment records and the Veteran's statements are all new in that they were not previously considered in the November 1987 RO rating decision, and are material in that they specifically relate to unestablished facts necessary to substantiate the claims for service connection for a low back condition and a right knee condition -- that is, report of injury in service, symptoms since service, and a current disability.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claims; thus, the claims for service connection for a low back condition and a right knee condition are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the previously denied claims for service connection for a low back condition and for a right knee condition, having been received; the appeals are granted to this extent only.



REMAND

1.  Lumbar Spine Disorder

The Veteran basically contends he has a current low back disorder that is related to service, in light of the fact that he was treated for a back injury in service, had subsequent back injuries in service which he treated with pain medication, and that his low back symptoms have continued to bother him since service.  

Private treatment records show that in January 2002 he reported he was gradually having increased discomfort with his back when walking, and an MRI showed chronic disc degenerative changes, L5-A1, with facet hypertrophic changes on the left.  The diagnosis was degenerative lumbar disc disease with acute lumbar strain.  Thereafter, in May 2003, he injured his low back in a work-related injury and the diagnosis was chronic low back pain.  

In January 2011, the Veteran underwent a VA examination in which the examiner opined that the Veteran's current lumbar condition was less likely as not caused by or a result of the documented injury in service.  For the rationale, the examiner noted the one time incident in 1969 was less likely than not related to his current lumbar spine complaints, and that imaging revealed a minor abnormality with degeneration which was more likely age related.  The problem with this rationale is that the Veteran is competent to report that he injured his low back in service after the initial injury which was noted in August 1969, and to report that he has had low back pain and symptoms since service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As a lay person, the Veteran cannot provide a medical link between service and his post-service back complaints.  Since the VA examiner in 2011 did not acknowledge the Veteran's competency to report in-service low back injuries (after the initial one noted in August 1969) and post-service low back symptoms, the Board finds that this matter should be remanded in order to obtain a supplemental opinion.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board must remand this issue.

2.  Bilateral Knee Disorder

With regard to the Veteran's knees, he testified that while serving in Korea, he twisted his left knee, which caused him to limp, and he was given Motrin by a medic.  He reported that the pain in the left knee went away, but then the knee started giving out and popping.  About two weeks later the left knee gave out and he fell to the ground and hit his right knee on a rock.  He reported he just took the pain pills he already had, but continued to have knee pain and problems after service to the present.  He testified he saw Dr. Locklear in 1970 - 1971, who reportedly advised him that his knees were deteriorated and would need to be replaced.  

Private records reflect that in June 1981, the Veteran was seen after injuring his right knee in November 1980 and underwent arthroscopic surgery on the right knee in June 1981 and November 1981.  In November 1996, he underwent arthroscopic surgery on the left knee for a tear of the medical meniscus.  It was noted that he had a long history of intermittent knee problems with pain and swelling.  An x-ray showed mild osteoarthritic changes of the right knee joint in November 2004, which may be due to old trauma.  In 2005 the Veteran underwent a total left knee replacement.  In June 2005, Dr. Ditzler indicated he had seen the Veteran in 2000 and that x-rays at that time showed degenerative changes in the knees.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Considering the record on appeal, including the Veteran's contentions and the private medical records, the Board finds that a VA examination/opinion is in order to address whether the Veteran has a right and/or left knee disability may be related to service.  Id.

The Veteran also testified that he saw Dr. Locklear in 1971- 1972 for treatment for his low back and knee problems after service.  The record reflects that a request was made for records from Dr. Locklear, dated from January 2009 to the present.  Accordingly, of record are treatment records from Dr. Locklear dated in 2009 and 2010 only.  Although it is unclear if such records would even still exist, a request should therefore be made to Dr. Locklear for any treatment records for the Veteran dated from 1971 to 1972 (or thereafter).  

3.  Nerves/Depression

The Veteran essentially maintains that he has emotional problems with symptoms of depression and worrying that are related to his physical problems and limits resulting from service.  Service treatment records show no report or finding of any psychiatric disorder, however, he was prescribed Valium in August 1969, when he was treated for a back injury.  Review of post-service records show that he had a work-related head injury in January 1996, and that in January 2002, he was seen by a Dr. Guttikonda, in relation to a Worker's Compensation Case, at which time it was noted that he was treated with psychiatric medications.  In January 2003, it was noted that the Veteran was tense, nervous and depressed.  In July 2003, Dr. Guttikonda found that the Veteran had PTSD, essentially related to the head injury.  The Veteran later testified that Dr. Guttikonda was a psychiatrist who first treated him in the 1970s, and that Dr. Guttikonda then worked at King's Daughter's Clinic, and worked currently at VA.  Of record are private treatment records for Dr. Guttikonda dated from January 2002 through October 2003.  On remand, a request should therefore be made for any additional pertinent treatment records from Dr. Guttikonda from the 1970s and from October 2003 to the present. 

4.  Residuals of Frostbite of the Toes

The Veteran contends that while he was in the Army in Korea he had to help take food to a "tact site" in the mountains, in May 1969 during the monsoon season, and that they had to cross rivers with ice cold water, at which time his feet got really cold and stayed cold.  He testified that after this happened, he was on bed rest for other issues including bronchitis and pneumonia, which they thought was the reason his feet were cold, and he was also given medication.  He testified that he continued to have problems with his toes and cold feet when he left Korea and to the present day.  He claimed he told the doctor on his exit examination, but it was not noted.  The Veteran also testified that he was not told he had frostbite, but that was what he called it. 

In support of his claim, the Veteran submitted a letter, dated in January 2009, in which Dr. Locklear indicated that the Veteran suffered from severe frostbite to both feet during the Korean War in 1968 and suffered chronic pain in his feet since then. 

On a VA examination in January 2011, the diagnosis was diabetic peripheral neuropathy, bilateral feet, no evidence of frostbite.  The examiner opined that the Veteran's claimed frostbite of the toes was less likely than not caused by or a result of service in Korea.  For his rationale, the examiner noted that "[f]rostbite is first recognized as distinct pallor of the exposed skin surface which one will seek treatment for initially."  The examiner also noted that service records did not reveal any treatment or problem with the toes, and that his discharge examination was negative for frostbite symptoms.

The Board acknowledges that the Veteran himself has indicated he was not told he had frostbite, and that Dr. Locklear has treated the Veteran for his reports of foot symptoms, including pain and cold, at which time it was noted that the Veteran had frostbite in service.  However, the letter from Dr. Locklear lacks a rationale or explanation for the opinion rendered, and, additionally, the Veteran did not serve during the Korean conflict (which began in June 1950 and ended in January 1955.  However, the Board also finds some deficiencies with respect to the VA examiner's rationale from January 2011.  Barr v. Nicholson, supra.  In that regard, the Board notes that the examiner appears to base the opinion on the lack of treatment during service, and does not acknowledge the Veteran's competent reports of being subjected to cold river water in service and having cold symptoms in his feet at that time and in the years after service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, supra.  Consequently, a supplemental opinion must be obtained in order to address the Veteran's lay statements in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the Veteran, make a request to obtain any pertinent treatment records from Dr. Locklear dated from 1970 to 1972 or thereafter (for treatment for the low back or knees); and from Dr. Guttikonda dated in the 1970s and from October 2003 to the present (for psychiatric treatment).  Also, request updated pertinent VA treatment records for the Veteran dated from July 2009 to the present.  Negative replies should be requested.  

2.  Forward the claims folder, including a copy of this remand, to the examiner who conducted the January 2011 VA Spine and cold injury examinations for a supplemental opinion.  Request that the examiner review the claims folder and note that such review has been accomplished.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder to another appropriate examiner in order to render the requested medical opinions noted below.  If deemed necessary, arrangements shall be made for another VA medical examination.

a.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's current lumbar disorders (degenerative disc disease and lumbar strain) had their onset in service or are otherwise related to service (to include the back injury in August 1969 and his reported back injuries thereafter).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of low back problems and symptoms after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms.  

b.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran has any current residuals of frostbite or cold injury to the toes had their onset in service or are otherwise related to service.  In forming the opinion, the examiner is to specifically consider the Veteran's report that his feet were in freezing cold water in service, and his report of continuity of cold symptoms of the feet and toes after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms.  

c.  The examiner must explain the rationale for any opinions given, and if unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.

3.  Schedule the Veteran for an appropriate VA examination to determine whether he has current right and/or left knee disorders related to service, to include the reported incidents where he injured each knee.  The claims folder must be made available to the examiner for review and the examiner must note that such review has been accomplished.  

a.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's current right and/or left knee disorders had their onset in service or are otherwise related to service (to include his reported left knee twist injury and falling on his right knee in service).  In forming the opinion, the examiner is to specifically consider the Veteran's report of continuity of knee problems and symptoms after service.  The examiner must be advised as to the Veteran's competency to report lay-observable events and on the presence of symptoms.  

b.  The examiner must explain the rationale for any opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he/she should so state and should provide an explanation as to the reason(s) therefor.

4.  After receipt of any additional VA and/or private treatment records, make a determination as to whether a VA examination and opinion is necessary to determine whether the Veteran has a psychiatric disorder that may be related to service.

5.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


